Citation Nr: 1803702	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-23 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right knee disability, to include arthritis.

2.  Entitlement to service connection for left knee disability, to include chondromalacia.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

F. Bulger, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from December 1971 to May 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In May 2015 and June 2016, these matters were previously remanded by the Board for additional development.  They have been returned to the Board for appellate consideration.

The Veteran has a right to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  When VA undertakes to provide an examination or obtain a medical opinion, it must ensure that it is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board has twice previously remanded this claim for inadequate medical opinions.  Any error that might result from inadequacy of the third medical opinion, however, would be harmless, because the claims are granted in full.  See Stegall, supra.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's current right knee arthritis is etiologically related to service.

2.  It is at least as likely as not that the Veteran's current left knee chondromalacia is etiologically related to service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right knee arthritis are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for entitlement to service connection for left knee chondromalacia are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5103, 5103A, 5107(2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  Given the favorable disposition of the appeal, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To establish service connection, the evidence must show the existence of a present disability, in-service incurrence or aggravation of a disease or injury, and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran has degenerative arthritis of the right knee and chondromalacia of the left knee.  See September 2015 and November 2011 Examinations.

The Veteran asserts that he incurred an in-service injury in 1972 when he fell four to five feet off a bulldozer landing directly on his knees on concrete.  See November 2011 Examination.  The Veteran reports that his right knee "swelled up and got a few knots on it" at the time.  Id.

Service treatment records demonstrate multiple right and left knee treatments for swelling, stiffness and ganglion knots, some of which lasted for several months.  In April 1973, the Veteran reported to sick call for treatment of a ganglion cyst or knot on his right knee that had been there for about 3-4 months; he was told to return for removal of the knot if it increased in size.  In May 1973, the Veteran returned to sick call with a ganglion knot on right knee and possible ganglion cyst or knot on left knee; he was sent for X-rays.  X-rays were taken in May 1973 of both knees, and the results were recorded as "within normal limits." 

Medical records in January 1974 indicate that the Veteran sought medical care for left knee swelling and stiffness after falling.  The examination of his left knee indicated good range of motion and a soft tissue bruise.  Additional treatment records from January 1974 show weakness and swelling in the left knee.  The medical provider indicated that there was a previous entry in the records "pertaining to latent injury to knee."  X-rays taken in January 1974 of the left knee, and results were reported in February 1974 as "within normal limits."

The Veteran reports onset of his symptoms of weakness, swelling, giving way and pain in both knees after the 1972 in-service fall.  See November 2011 Examination.  The Veteran's representative notes that the Veteran contends that his knee issues never fully resolved after this in-service injury and continue to the present.  See February 2016 Letter from James Fausone.

There are no post service medical records relevant to this claim in the claims file.  The Veteran's representative indicates that the Veteran "has always felt that complaining would not be the 'Marine' thing to do and has just lived with the condition."  See January 2013 Letter from James Fausone.  The absence of treatment records is consistent with the Veteran's asserted general approach to his injuries, which is that he does not seek medical treatment for his knees, but rather choses to treat his knee pain and swelling with "over the counter medications, rest, and elevation of his feet."  Id.  

VA conducted two in-person examinations, one in November 2011 and one in September 2015, both of which were associated with medical opinions determined by the Board to be inadequate.  See May 2015 and June 2016 Board Decisions.

In response to the June 2016 Board Remand directives, the examiner reviewed the relevant service treatment records before issuing medical opinions for both knees.  The 2016 examiner opined that it was less likely than not that either current knee disability was incurred in or caused by the in-service event.  The examiner's rationale for his opinions was that the record contained insufficient documentation in the service treatment records, at separation of any knee issues and of post-service treatment; without more documentation related to the knee disabilities, he could not conclude that there was at least a 50 percent chance that the in-service event caused the current knee disabilities.  See 2016 Medical Opinions.

In this case, the 2016 examiner's rationale based on lack of documentation is inadequate.  The examiner did not address the Veteran's competent and credible assertions that he has experienced consistent knee symptoms from the 1972 injury to the present.  In fact, the examiner appears to have not considered the Veteran's statements, because he concluded that a fall with injury to the knees, by itself, would not be enough to connect to the current knee pathology without evidence of ongoing knee issues in service or at separation.  The examiner did not discuss any possible intervening events since separation, nor did he offer any alternative causes for the current disability.  

Moreover, while the 2016 examiner did conclude that ganglion cysts would not cause the Veteran's current knee disabilities, this conclusion fails to address the possibility that ganglion cysts may be indicative of a traumatic injury that caused the Veteran's current chondromalacia and arthritis in his knees.  The American College of Foot and Ankle Surgeons notes that "[a]lthough the exact cause of ganglion cysts is unknown, they may arise from trauma - whether a single event or repetitive microtrauma."  See https//www.foothealthfacts.org/conditions/ganglion-cyst (last visited January 5, 2018).  As such, the Board acknowledges that trauma is generally associated with both chondromalacia and osteoarthritis.  Medline Plus states that "chondromalacia of the patella is the grating or grinding sensation during extension of the knee.  The cause is thought to be related to overuse, trauma, and/or abnormal forces on the knee ...."  See MedlinePlus, U.S. National Library of Medicine, https://medlineplus.gov/ency/imagepages/8892.htm (last visited Jan. 2, 2018) (italics added).  Medline Plus also notes that "osteoarthritis causes pain, swelling and reduced motion of the joint.  Rick factors include: being overweight, getting older and injury to a joint."  See MedlinePlus, U.S. National Library of Medicine, https://medlineplus.gov/osteoarthritis.html (last visited Jan. 2, 2018) (italics added).  

The absence of clinical demonstration of arthritis and chondromalacia for years after service is for consideration, but it is not fatal to, or dispositive of, the claims.  A Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3rd 1039, 1045 (Fed. Cir. 1994).  The Veteran is competent to provide lay evidence of the existence of symptoms that are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (it may not be determined that lay evidence lacks credibility merely because the evidence is unaccompanied by contemporaneous medical evidence).  Moreover, in appropriate situations, the Veteran can report symptoms to establish the link between an in-service incurrence and subsequent diagnosis of a disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan, supra.  

The Board finds that the Veteran is competent and credible as a lay person to assert that he experienced observable knee symptoms such as weakness, swelling and pain, and that these symptoms have continued since service.  There is no objective evidence in the record to contradict the Veteran's consistent assertions related to the cause of his current knee disabilities, and there is no evidence in the record to suggest any other intervening cause of his knee disabilities.  The 2011, 2015 and 2016 medical opinions do not provide any alternative explanations for these knee disabilities.  Furthermore, the Veteran provided a reasonable explanation for why he did not seek medical treatment for his knees after service.  

The evidence is at least in equipoise as to whether the Veteran's current knee disabilities were caused by traumatic injury during service.  Definite or obvious etiology is not a condition precedent to granting service connection.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  When there is an approximate balance of positive and negative evidence, reasonable doubt is resolved in favor of the claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In resolving reasonable doubt in the Veteran's favor, service connection for left knee chondromalacia and right knee arthritis, is granted.


ORDER

Entitlement to service connection for right knee arthritis is granted.

Entitlement to service connection for left knee chondromalacia is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


